                      Case 1:20-cv-04387-MKV Document 18 Filed 09/30/20 Page 1 of 3
                                                                                             USDC SDNY
                                                                                             DOCUMENT
                                                                                             ELECTRONICALLY FILED
                                                                                             DOC #:
         Hon. Mary Kay Vyskocil                                                              DATE FILED: 09/30/2020
         Daniel Patrick Moynihan
         United States Courthouse
         500 Pearl St.
         New York, NY 10007-1312
                                                                                                       September 22, 2020

         Re: Somosky v. The Consumer Data Industry Association, No. 20-cv-4387


         Dear Judge Vyskocil:

                 Plaintiff respectfully requests that the Court consent to the late-filed amended complaint
         (Dkt.15-16). As per Your Honor’s order dated September 3, 2020, the amended complaint from
         Plaintiff was due on September 17, 2020 but was filed at 3:05 am on September 18, 2020; the
         deadline was missed by approximately 3 hours. Plaintiff’s counsel has not requested any
         previous extensions and Defendant has stated it does not intend to oppose the motion. The
         docketed deficiency notice dated Sept. 21, 2020 states that Plaintiff’s counsel should file this
         Court’s leave—if it is obtained-- as an exhibit to the amended complaint on file.

         Federal Rule of Civil Procedure 6(b)

                 Upon motion made, Rule 6(b)(1)(B) 1 permits a post-deadline filing extension “for good
         cause,” if the party failed to act because of “excusable neglect.” Pioneer Investment Services Co.
         v. Brunswick Associates, Ltd, Partnership, 507 U.S. 380, 395 (1992) (“excusable neglect”
         permits 20-day late filing of creditor's claim under Bankruptcy Rule 9006(b)(1)); Shumsker v.
         Citigroup Glob. Markets Inc., 569 F. App'x 16, 18 (2d Cir. 2014). Excusable neglect requires “a
         demonstration of good faith . . .and some reasonable basis for noncompliance within the
         specified period of time.” Kimberg v. Univ. of Scranton, 411 Fed. Appox. 473, 477 (3rd Cir.
         2010) (quoting Petrocelli v. Bohringer & Ratzinger, 46 F.3d 1298, 1312 (3rd Cir. 1995).

         Excusable Neglect Under Rule 6(b)

                 Negligence of counsel, including inadvertent delay resulting in an untimely filing of a
         court document, generally constitutes “excusable neglect” under Rule 6(b). Pioneer at 395.
         “Excusable neglect” under Rule 6(b) is an equitable doctrine, and while relief is discretionary
         with the district court, it is an “elastic concept” that courts of appeal have generally held extends
         to inadvertent delay. Id. at 392.

                 In Pioneer, the Supreme Court enumerated four factors to use as guidance as to what
         constitutes “excusable neglect” under Rule 6(b): (1) whether the delay in filing was within the

                  1
                     Federal Rule of Civil Procedure 6(b)(1) provides: “(1) In General. When an act may or must be done
         within a specified time, the court may, for good cause, extend the time: (A) with or without motion or notice if the
         court acts, or if a request is made, before the original time or its extension expires, or (B) on motion made after the
         time has expired if the party failed to act because of excusable neglect.”
SMITH LAW GROUP LLP.
99 WALL STREET |NO. 426
NEW YORK | NY |10005
           Case 1:20-cv-04387-MKV Document 18 Filed 09/30/20 Page 2 of 3




reasonable control of the movant; (2) the length of the delay and the delay's potential impact on
judicial proceedings; (3) the danger of prejudice to the non-moving party; and (4) whether the
movant acted in good faith.2 Id. at 395. The standard is one of discretion. William v. City of New
York, 727 F. App'x 30, 32 (2d Cir. 2018). The first factor—the reason for the delay—
predominates solely in cases where the non-moving party made an objection to the validity of the
explanation given for the delay. Silivanch v. Celebrity Cruises, Inc., 333 F.3d 355, 366 (2d
Cir.2003).

         First, after losing his associate in June, Plaintiff’s counsel has only recently retained new
associates to assist with the firm’s docket, which includes five pro bono circuit appeals. In an
attempt to coordinate remotely with new colleagues, counsel began using the OneDrive
application. Specifically, after merging two competing versions of the complaint into a new
Word document, counsel then finished researching the issues and rewrote the text when Word
crashed at 5:30 pm (or else Adobe crashed which shut down Word) and in his haste to recover
the unsaved document, counsel corrupted the text;3 Plaintiff’s counsel then redrafted the
amended complaint from memory. See Appendix B (containing screenshots of document history,
and diagnostics report). This technical difficulty led to the 3-hour delay in filing the Amended
Complaint. Courts have found excusable neglect when counsel has suffered technical
difficulties. See e.g., Dugas v. 3M Co., No. 3:14-CV-1096-J-39JBT, 2015 WL 3938777, at *2
(M.D. Fla. June 26, 2015) (concluding that excusable neglect occurred due to technical issues
with the CM/ECF system); Pascuzzo v. Aetna, Inc., No. 00-CV-2464, 2004 WL 234373, at *3
(E.D. Pa. Jan. 29, 2004) (concluding that excusable neglect occurred due to technical issues
implementing fax and voicemail system in counsel’s office). Cases in which courts have found
technical difficulties do not constitute excusable neglect mainly deal with failures to monitor the
electronic dockets. See e.g., Yeschick v. Mineta, 675 F.3d 622, 629 (6th Cir. 2012) (“Now that
electronic dockets are widely available, the burden imposed by this affirmative duty [to monitor
the docket] is minimal.”). Second, the length of the delay of 3 hours is unlikely to have caused
any prejudicial impact on the judicial proceedings. Courts have allowed longer delays for less
specific reasons. See Bateman v. Postal Service, 231 F.3d 1220, 1225 (9th Cir. 2000) (holding
that a late filing was excusable neglect, when an attorney needed a month to recover from jet lag
and catch-up on his e-mail after a trip abroad). Third, the short delay is unlikely to prejudice the
Defendant as the delay occurred during middle of the night and Defendant has stated it does not
oppose this motion. Fourth, Plaintiff acted in good faith by filing the Amended Complaint as
soon as possible and by filing this letter motion on September 22, 2020, the day after receipt of
the notice of a filing deficiency. Plaintiff has not previously asked for an extension in this
matter, and Plaintiff previously acquiesced to a request for an extension by Defendant. Cf. Bach
v. McGinty, No. CIV.A. 12-5853 MAS, 2015 WL 1383945, at *3 (D.N.J. Mar. 25, 2015)
(denying extension because, in part, of “counsel's continued lateness in the face of successive
extensions”).




2
  “Pioneer's more liberal definition of excusable neglect is applicable beyond the bankruptcy context where it
arose.” Canfield v. Van Atta Buick, 127 F.3d 248, 250 (2d Cir.1997) (per curiam) (internal quotation marks and
citation omitted).
3
  After receipt of the deficiency notice the following Monday, counsel followed instructions to obtain the diagnostic
report by rebooting Word, which generated the lost work product into an unreadable “~$” format.
                     Case 1:20-cv-04387-MKV Document 18 Filed 09/30/20 Page 3 of 3




         Good Cause

                Good cause is not a rigorous or high standard under Rule 6(b), and courts have construed
         it broadly. Ahanchion v. Kenan Pictures, 624 F.3d 1253 (9th Cir. 2010). It imposes a “light
         burden.” Moore's Federal Practice § 6.06 [2] p. 6-32. Matthew Bender 3rd ed. 2013. In applying
         the Pioneer analysis, courts have found that inadvertent calendaring mistakes, while they may be
         negligent, constitute “good cause” under Rule 6(b) to entitle relief for late filings. Pincay v.
         Andrews, 389 F.3d 860 (9th Cir. 2004) (en banc).

         Federal Cases Should be Decided on the Merits

                 The Federal Rules of Civil Procedure serve “to secure the just, speedy, and inexpensive
         determination of every action and proceeding.” Fed. R. Civ. P. 1. Rule 6(b), like all the Federal
         Rules of Civil Procedure, should be liberally construed to effectuate the general purpose of
         seeing that cases are tried on the merits. Wong v. Regents of the Univ. of Calif., 410 F.3d 1052,
         1060 (9th Cir. 2005) (“Of course, courts should not mindlessly enforce deadlines.”). See also
         Brien v. Kullman Industries, Inc., 71 F.3d 1073, 1077 (2nd Cir. 1995) (stating a preference for
         trial on the merits). Litigation in the federal civil procedure system should be decided on the
         merits and not on technicalities. Rodriguez v. Village Green Realty, LLC, 788 F.3d 31, 47 (2nd
         Cir. 2015) (noting that there is a strong preference for resolving disputes on the merits).

         Accordingly, Plaintiff’s counsel respectfully requests this Court grant the motion to accept the
         late-filed amended complaint.


                                                                    Sincerely,

                                                                    /s Austin C. Smith



       Plaintiff's letter provides that Defendant had stated that it did not
       intend to oppose Plaintiff's motion. The deadline for Defendant to file
       an opposition to this motion has since passed.

       IT IS HEREBY ORDERED that Plaintiff is granted leave to file the
       amended complaint despite its lateness.

       SO ORDERED.
                 09/30/2020




SMITH LAW GROUP LLP.
99 WALL STREET |NO. 426
NEW YORK | NY |10005
